     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 1 of 37




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


ROCHELLE V. THOMAS,

                      Plaintiff,
                                                     Civil Action File No.
                                                    ___________________
         vs.

WELLS FARGO BANK, N.A.,
                                              COMPLAINT FOR DAMAGES
c/o Corporation Service Company
40 Technology Parkway South, Suite
300
                                                JURY TRIAL DEMANDED
Norcross, GA 30092

                      Defendant.


        Plaintiff Rochelle V. Thomas (“Thomas”), through counsel, states as follows

for her complaint against Defendant Wells Fargo Bank, N.A. (“Wells Fargo”):

                    PARTIES, JURISDICTION, AND VENUE

        1.     Thomas was the owner of residential real property, located at and

commonly known as 5869 Strathmoor Manor Cir., Lithonia, GA 30058 (the

“Property”) which she occupied as her primary, principal residence until January 31,

2014.

        2.     Thomas is a natural person residing in DeKalb County, Georgia at her

residence of 5642 Saint Thomas Drive, Lithonia, GA 30058.


                                          1
      Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 2 of 37




       3.      Wells Fargo is a federally chartered National Banking Association that

is organized and exists under the National Banking Act, with its principal place of

business located in Sioux Falls, South Dakota. Wells Fargo is subject to the

supervision of the Comptroller of the Currency of the United States Department of

the Treasury and is deemed a citizen of South Dakota pursuant to 28 U.S.C. § 1348.

       4.      Wells Fargo executes contracts across the United States and in the State

of Georgia, including the loans at issue with the Property in DeKalb County,

Georgia. Wells Fargo regularly engages and transacts substantial business across the

State of Georgia.

       5.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b) as a

substantial part of the events or omissions giving rise to the claims asserted herein

occurred in this district.

                              NATURE OF THE CASE

       6.      Thomas suffered from Wells Fargo’s uniform and automated “faulty

calculation” errors, which caused Wells Fargo to wrongfully deny loan

modifications to hundreds of consumers, many of whom lost their homes to

foreclosure.

       7.      Wells Fargo, as one of the largest lending and loan servicing

institutions, services residential home mortgages. Wells Fargo also provides


                                           2
      Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 3 of 37




mortgage loan modification services to borrowers who have defaulted on their

mortgage.

      8.     Wells Fargo is a loan servicer and lender. It derives income in a number

of ways including: Payments based on a percentage of each borrower’s principal

balance pool; float interest; late fees; foreclosure fees; property inspection and

preservation fees; and broker opinion fees.

      9.     Wells Fargo is a wholly owned and controlled subsidiary of Wells

Fargo & Company (“WFC”), one of the nation’s largest financial institutions. WFC

is a Delaware corporation headquartered in San Francisco, California and a

registered bank holding company.

      10.    WFC describes itself as a “diversified, community-based financial

services company with $1.87 trillion in assets.” Wells Fargo & Company, Quarterly

Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (Form

10-Q), p. 3, (Nov. 6, 2018). It provides “banking, investment, and mortgage products

and services as well as consumer and commercial finance, through 8,050 locations,

13,000 ATMs, digital (online, mobile, and social), and contact centers (phone, email,

and correspondence).” Id. WFC employs approximately 262,000 full-time

employees in 37 countries and serves “one in three households in the United States.”

Id.


                                         3
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 4 of 37




      11.   Wells Fargo utilizes uniform and standardized loan servicing, loan

modification, and foreclosure practices nationwide. Much of Wells Fargo’s uniform

and standardized loan servicing, loan modification, and foreclosure practices rely

upon automated processes, systems, and tools.

      12.   Wells Fargo uses proprietary mortgage loan modification tools to

perform automated calculations and determine whether defaulted borrowers are

eligible or qualified for loan modifications under Government Sponsored Enterprise

(“GSE”) and federal agency requirements.

      13.   Wells Fargo’s loan servicing, loan modification, and foreclosure

practices are governed by federal requirements and obligations.

      14.   The Fair Housing Agency (FHA) is an agency within the United States

Department of Housing and Urban Development (HUD) that supplies mortgage

insurance to FHA-approved lenders, insuring loans on single-family homes.

      15.   Mortgage insurance protects lenders from the risk of borrower defaults

because the FHA agrees to pay lenders in the event of borrower default. Lenders

must be pre-approved to qualify for FHA mortgage insurance and lenders and

servicers like Wells Fargo must also comply with HUD regulations.

      16.   Wells Fargo is a pre-approved lender who qualifies for and at all times

relevant did qualify for FHA mortgage insurance. Wells Fargo is therefore required


                                        4
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 5 of 37




to comply with HUD regulations. For loans that are protected by FHA mortgage

insurance, Wells Fargo and borrowers executed loan documents that incorporate by

reference HUD regulations.

      17.   In 2008, the federal government began the Troubled Asset Relief

Program (TARP). Pursuant to TARP, all servicers that receive funding from TARP

must participate in the FHA Home Affordable Modification Program (HAMP).

      18.   Wells Fargo received about $25 billion in TARP funds. In return, Wells

Fargo agreed to participate in HAMP and be obligated by all HAMP provisions,

regulations, directives, guidelines, procedures, documentation, instructions,

bulletins, frequently asked questions, letters, directives, and other communications

issued by the Department of Treasury, GSEs, and federal agencies (“Program

Documentation”).

      19.   In 2009, the Secretary of the Treasury implemented HAMP, which was

designed to minimize foreclosures by incentivizing loan modifications. Pursuant to

HAMP, HUD has promulgated HAMP guidelines, regulations, and directives.

      20.   All servicers of any loan guaranteed or owned by a GSE or government

agency must comply with all Program Documentation. Program Documentation

obligations are voluntary for servicers of loans that are not guaranteed or owned by

a GSE or government agency unless that servicer has executed a Service


                                         5
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 6 of 37




Participation Agreement. Stated otherwise, once a servicer elects to participate, all

program standards become mandatory. HAMP incentivizes servicers to execute

Service Participation Agreements.

      21.    On April 13, 2009, Wells Fargo entered into a Servicer Participation

Agreement with the federal government. The Servicer Participation Agreement

incorporates all Program Documentation and requires Wells Fargo to comply with

all Program Documentation with a high professional standard of care.

      22.    In short, Wells Fargo is required to comply with all Program

Documentation, HAMP, and other Department of Treasury directives in addition to

the requirements under HUD regulations for FHA approved lenders. Among other

things, Wells Fargo is required to review defaulted loans for modification eligibility

prior to proceeding with any foreclosure. Wells Fargo is required to offer all

defaulted borrowers modifications for which they are eligible prior to conducting

any foreclosure. HAMP guidelines require Wells Fargo undertake a number of

specific and non-discretionary steps to determine a consumer’s eligibility for

modification or other relief. If, after completing a formula-driven net present value

analysis, the modified loan would be more profitable than the non modified loan,

HAMP guidelines require Wells Fargo offer a trial period plan modification. If the




                                          6
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 7 of 37




borrower completes the trial period plan, Wells Fargo is required to permanently

modify the loan.

       23.    To request a modification, the Program Documentation requires each

borrower submit standardized form assistance applications, financial worksheets,

hardship affidavits, acknowledgment, and agreements (the “Modification

Contract”). Pursuant to the standard form Modification Contract, the borrower

makes a legal representation as to the material truth of all information provided. The

borrower agrees to provide all requested financial and hardship information. Among

other things, the borrower also promises to undergo credit counseling if they are

requested. In return, Wells Fargo agrees in the Modification Contract to examine the

borrower’s eligibility for all available modifications. If the borrower is eligible for

any available mandatory modifications, Wells Fargo is required by the Modification

Contract (as well as HAMP and other Department of Treasury directives) to extend

a trial period plan.

       24.    These standardized Modification Contracts incorporate all applicable

obligations in the Program Documentation.

       25.    In all relevant communications with borrowers, Wells Fargo represents

that it will extend trial period plans to any borrower who is eligible for a mandatory

modification under GSE guidelines and HAMP.


                                          7
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 8 of 37




      26.    Wells Fargo receives incentive payments for every successful

modification under the Program Documentation. However, Wells Fargo also

benefits from unsuccessful modifications, along with foreclosures. If a federally

mandated modification is not required, Wells Fargo can offer modification and

temporary payment plans outside of HAMP, often under terms that are less favorable

to the borrower than federally-mandated plans. Further, Wells Fargo can continue to

obtain fees from foreclosure activities, late payments, property inspections, property

preservation, and broker’s price opinions. Wells Fargo also receives higher float

interest payments for non-modification options such as a short sale or a foreclosure.

It further receives higher principal balance pool payments if it does not reduce the

principal balance pursuant to Program Documentation requirements.

      27.    Between 2010 and 2018, Wells Fargo failed to detect multiple

systematic errors in its automated decision-making tool. This software determined

borrowers’ eligibility for government-mandated mortgage modifications during a

time of extreme financial distress. Its importance to these borrowers’ lives cannot be

overstated. Yet, Wells Fargo not only failed to verify that its software was correctly

calculating whether borrowers met threshold requirements for a mortgage

modification, it failed to regularly and properly audit the software for compliance




                                          8
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 9 of 37




with government requirements—allowing life-changing errors impacting borrowers,

including Thomas, to remain uncorrected for years on end.

      28.    Wells Fargo was not required to develop its own tool to calculate

whether borrowers were eligible for government-mandated mortgage modifications.

The government provided a free software tool for mortgage servicers to use in

determining whether borrowers met threshold requirements. If Wells Fargo was not

going to properly verify and audit its own software, it could have—and should

have—used the free software instead.

      29.    As a result of Wells Fargo’s deficient auditing and compliance

procedures, Wells Fargo repeatedly violated HAMP and other government

requirements over a period of at least eight years and denied borrowers for trial loan

modifications that Wells Fargo was legally required to offer.

      30.    Wells Fargo failed to use appropriate auditing and compliance

procedures even after a 2010 investigation by the Office of the Comptroller of the

Currency (OCC) found numerous deficiencies in Wells Fargo’s mortgage

modification and foreclosure practices.

      31.    The OCC found, among other things, that Wells Fargo had failed to

devote adequate oversight to its foreclosure processes, failed to ensure compliance

with applicable laws, and failed to adequately audit its foreclosure procedures.


                                          9
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 10 of 37




      32.    Wells Fargo agreed to correct these deficiencies in two 2011 consent

orders. Wells Fargo pledged in the consent orders to maintain adequate governance

and controls to ensure compliance with HAMP, to engage in ongoing testing for

compliance with HAMP, and to ensure that its mortgage modification and

foreclosure practices were regularly reviewed with any deficiencies promptly

detected and remedied. Wells Fargo also promised to maintain a compliance

committee of board members to monitor its ongoing compliance with the consent

orders.

      33.    In one of the consent orders, the Federal Reserve ordered Wells Fargo

to take steps to ensure that it complies with its obligations under the consent orders,

including, strengthening oversight of compliance with HAMP and other government

requirements, ensuring that audit and compliance programs were adequately staffed,

and improving compliance information and reports.

      34.    Wells Fargo was supposed to make sure that it conducted the necessary

testing to detect and remedy any violations of HAMP and other government

requirements. Wells Fargo repeatedly failed to fulfill these obligations over the

course of several years—in violation of the promises it made in the 2011 consent

orders and in callous disregard of the well-being of borrowers.




                                          10
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 11 of 37




      35.    Four years after Wells Fargo agreed to the terms of the 2011 consent

orders, in June 2015, the OCC found that Wells Fargo was still in continuing

noncompliance. Among other things, the OCC found that Wells Fargo had not

maintained ongoing testing for compliance with HAMP and other government

requirements, not ensured that its audit and compliance programs had the requisite

authority and status so that deficiencies in mortgage modification and foreclosure

practices would be identified and promptly remedied, and not ensured that it was

making reasonable good faith efforts, consistent with HAMP and other government

requirements, to modify delinquent mortgage loans and prevent foreclosures of

borrowers’ homes.

      36.    In response to Wells Fargo’s ongoing violations of the 2011 consent

orders, the OCC prohibited Wells Fargo, and its parent company, Wells Fargo &

Company (“WFC”), from growing its residential mortgage servicing business until

it brought its operations into compliance with an amended consent order. The OCC

also stated that it would be taking additional action against Wells Fargo, the nature

and severity of which would depend on the nature, length, and severity of Wells

Fargo’s continued noncompliance with the amended consent order.

      37.    As a result of Wells Fargo’s continuing failure to implement adequate

auditing and compliance procedures, Wells Fargo failed to catch an error in its


                                         11
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 12 of 37




mortgage modification software that led it to wrongly deny mortgage modifications

to 184 customers between March 2013 and October 2014. The OCC specifically

noted this error in its May 24, 2016 order requiring WFC to pay a civil money

penalty of $70 million. WFC accepted the $70 million penalty and acknowledged

the error that led Wells Fargo to wrongly deny mortgage modifications to 184

customers in 2013-2014.

      38.    Indeed, unbeknownst to the OCC or to Thomas, Wells Fargo had

discovered another error in its mortgage modification software in August 2013—

which caused Wells Fargo to wrongly deny mortgage modifications to an additional

625 customers. Wells Fargo and WFC decided not to disclose that Wells Fargo had

discovered this error—likely as part of an effort to avoid a larger penalty from the

OCC, ensure that the OCC would terminate its supervision under the 2011 consent

orders and lift the business restrictions it had imposed in 2015, and to avoid civil

liability to those wronged homeowners.

      39.    To make matters worse, even after discovering the 2013 error, Wells

Fargo continued using the faulty mortgage modification software to assess

borrowers’ eligibility for modification options for more than two years. Wells Fargo

did not implement new controls until October of 2015 and it did not disclose the

error to federal regulators or the public until August of 2018.


                                         12
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 13 of 37




      40.   Moreover, despite discovering the error in 2013 and eventually

implementing new controls in 2015, Wells Fargo still did not reform its auditing and

verification practices. Related errors that would affect an additional 245 customers

were not discovered, remedied, or disclosed until 2018.

      41.   Wells Fargo’s failure to implement adequate auditing and compliance

procedures was not an accident. As scandal after scandal comes to light, it has

become all too clear that Wells Fargo and WFC intentionally abandoned their

oversight responsibilities—and did so to a shocking degree. And until they were

caught red handed, they concealed those failures.

      42.   Wells Fargo repeatedly promised to reform its central oversight as part

of its settlements with the government. Each time, it failed to live up to those

promises and continued to abdicate its oversight responsibilities. As the OCC stated

in April 2018, “Since at least 2011, the Bank has failed to implement and maintain

a compliance risk management program commensurate with the Bank’s size,

complexity and risk profile,” which has “caused the Bank to engage in reckless

unsafe or unsound practices and violations of law.1




1
 See In re: Wells Fargo Bank, N.A., O.C.C. Consent Order #2018-025 at p. 2,
https://www.occ.gov/static/enforcement-actions/ea2018-025.pdf (April 20th,
2018).

                                        13
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 14 of 37




      43.   Wells Fargo’s persistent failure to implement adequate auditing and

compliance procedures has grown so flagrant and resulted in so many consumer

abuses that, in February 2018, the Federal Reserve Board announced that it would

prohibit its WFC from expanding its business until it sufficiently improves its

governance and controls.

      44.   In its cease and desist order, the Federal Reserve Board found that

Wells Fargo and WFC had pursued a business strategy that emphasized sales and

growth without ensuring that senior management had maintained an adequate risk

management framework, which resulted in weak compliance practices.

      45.   WFC was ordered to submit a plan for reforming oversight and

governance, including steps that it will take to hold senior management accountable,

maintain a management structure that promotes effective oversight and compliance

control, and ensure the comprehensive reporting necessary to oversee Wells Fargo’s

execution of its compliance control program.

      46.   WFC was also ordered to submit a plan for reforming its firm-wide

compliance program, which must include effective testing and validation measures

for compliance with applicable laws.

      47.   Until these plans for reform are approved by the Federal Reserve Board

and the implementation of those reforms pass independent review by a third-party


                                        14
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 15 of 37




auditor, Wells Fargo and WFC are subject to an asset cap that restricts the company

from growing larger. As one banking expert told the New York Times, Wells Fargo

“is lucky it is too big to shut down.” “A smaller bank might have lost its banking

licenses.”2

      48.     A few months after the Federal Reserve’s 2018 cease and desist order,

and facing the prospect of review by a third-party auditor, Wells Fargo finally

disclosed the 2013 error—first to its shareholders in WFC’s Q2 2018 Form 10-Q

and then to the borrowers who were denied mortgage modifications, many of whom

lost their homes as a result of the error. WFC wrote in its 10-Q that approximately

625 customers were incorrectly denied a loan modification between April 12, 2010,

and October 20, 2015 (when the error was corrected), and that approximately 400 of

those instances resulted in a foreclosure. WFC also wrote that it had “accrued $8

million to remediate customers,” which amounts to an average of only $12,800 per

customer.

      49.     Three months later, in its next Form 10-Q, WFC disclosed that Wells

Fargo had discovered related errors that affected approximately 245 more customers

who were incorrectly denied a mortgage modification between March 15, 2010, and


2
 “Federal Reserve Shackles Wells Fargo After Fraud Scandal”, New York Times
February 2, 2018 (Emily Flitter, Binyamin Appelbaum and Stacy Crowley),
https://www.nytimes.com/2018/02/02/business/wells-fargo-federal-reserve.html.

                                        15
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 16 of 37




April 30, 2018, when Wells Fargo’s claims “new controls were implemented.” These

related errors raised the number of affected customers to approximately 870 and the

resulting wrongful foreclosures to approximately 545.

      50.   Wells Fargo’s long-overdue review of its automated mortgage

modification software is apparently still not complete. In its recently filed 10-K

Annual Report, WFC disclosed to shareholders that the “effort to identify other

instances in which customers may have experienced harm is ongoing, and it is

possible that we may identify other areas of potential concern.”

      51.   To compound matters during his testimony on March 12, 2019 in the

United States House of Representatives Financial Services Committee, then CEO

Timothy Sloan had the following exchange with Rep. Joyce Beatty:

            In your 10-Q filing from August 2018, your company
            stated that “an internal review of the Company’s use of a
            mortgage loan modification underwriting tool identified a
            calculation error that affected certain accounts that were in
            the foreclosure process between April 13, 2010 and
            October 20, 2015 when the error was corrected.
            Additionally the filing stated, “as a result of this error,
            approximately 625 customers were incorrectly denied a
            loan modification . . . in approximately 400 of these
            instances, after the loan modification was denied or the
            customer was deemed ineligible to be offered loan
            modification, a foreclosure was complete.” Wells Fargo
            later updated those numbers to 870 customers who were
            incorrectly denied a loan and your company had
            improperly foreclosed on 545 of these customers.


                                         16
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 17 of 37




             What explains the gap between identifying the error in
             October 2015 and disclosing the error nearly 3 years later
             in August of 2018?

             Response of Timothy Sloan: Wells Fargo did not
             disclose the calculation error in the Home Preservation
             Application (“HPA”) tool in October 2015 because a
             review of a sample of accounts at that time showed the
             error had not harmed customers. In 2018, while reviewing
             an unrelated issue, Wells Fargo re-reviewed the HPA tool
             error and determined that, in fact, it had impacted loan
             modification decisions between April 2010 and October
             2015. Wells Fargo then disclosed this information in its
             second quarter 10-Q filing in August 2018.

      52.    As a result of the OCC’s continued investigations and resulting consent

orders, Wells Fargo was and is on notice of serious errors, deficiencies, and unsafe

and unsound practices in its loan servicing, modification, and foreclosure processes

and practices from 2010 through the present. Wells Fargo was and is likewise aware

of the need for oversight, testing and auditing of those processes and practices,

including the need for oversight, testing, and auditing of automated tools. Yet Wells

Fargo has habitually failed to adopt adequate oversight, testing, and auditing.

      53.    Wells Fargo’s deficiencies, unsafe and unsound practices, and failure

to conduct adequate oversight, auditing, and testing, resulted in a number of systemic

automated calculation errors that greatly affected borrowers.




                                         17
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 18 of 37




      54.      From 2010 through 2019, Wells Fargo utilized automated mortgage

loan modification underwriting tools to determine what default borrowers are

qualified for a mortgage loan modification or repayment plan.

      55.      On information and belief, Wells Fargo repeatedly failed to test and

audit its automated mortgage loan modification underwriting tool, despite the OCC

investigations and consent decrees putting it on notice of significant issues with its

mortgage practices. Wells Fargo likewise failed to adequately verify that its

automated mortgage loan modification tools and standard foreclosure practices

complied with consent decree requirements, regulations, and laws.

      56.      As a result, Wells Fargo’s automated mortgage loan modification tool

has been plagued with errors. Due to errors in the tool, Wells Fargo wrongfully failed

to approve hundreds of borrowers for loss mitigation options including loan

modifications and repayment plans. Most of those borrowers, including Thomas, lost

their homes.

                           FACTUAL BACKGROUND

      57.      On or about May 1, 2002, Thomas purchased the Property. Thomas

executed a note and security instrument on the Property that secures said note. From

approximately December 1, 2006 to March 11, 2014, Wells Fargo was the servicer

of Thomas’s mortgage loan.


                                         18
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 19 of 37




      58.    In June 2006, Thomas fell upon hard times and missed her first

mortgage payment, defaulting on her loan pursuant to the provisions in her standard-

form mortgage.

      59.    Thomas sought mortgage assistance from Wells Fargo throughout her

default. In December 2012, she requested mortgage assistance. On or about

September 3, 2013, as a result of Wells Fargo’s automated calculation errors, Wells

Fargo erroneously determined that Thomas was not qualified for a mortgage loan

modification or temporary payment plan pursuant to the requirements of

government-sponsored enterprises, the FHA, or HAMP. Wells Fargo wrongfully

denied Thomas’s mortgage assistance due to applying the incorrect eligibility

requirements to the loan.

      60.    Thomas complied with all obligations imposed by Wells Fargo. Indeed,

Wells Fargo admits that, but for its accounting error, her modification request would

have been granted.

      61.    On December 30, 2013, U.S. Bank filed eviction proceedings in the

DeKalb County Magistrate Court, Case No. 13D77536. On January 22, 2014, the

court granted a Judgment for Writ. Thomas was required to move out of the Property

by January 31, 2014. On February 11, 2014, the court sent the Writ to Marshals. On

March 11, 2014, the Property was sold.


                                         19
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 20 of 37




      62.    As Thomas lost her home because of Wells Fargo’s calculation errors,

Wells Fargo’s actions directly and proximately caused Thomas’s damages. If Wells

Fargo would have offered a HAMP TPP to Thomas, she would have accepted the

offer because she intended to remain in her home. Thomas intended to timely and

properly make every TPP payment and every permanent modification payment.

      63.    As a result of Wells Fargo’s failure to modify Thomas’s loan and the

loss of her home, Thomas was forced to pay moving expenses and rent payments

and suffered significant mental anguish which affected her personal and professional

relationships.

      64.    On or around September of 2018, Wells Fargo sent form letters to

certain consumers affected by its “calculation error.” In those letters, Wells Fargo

informed each consumer that, “[W]hen you were considered for a loan modification,

you weren’t approved, and now we realize that you should have been. We based our

decision on a faulty calculation and we’re sorry. If it had been correct, you would

have been approved for a trial modification.” See Exhibit 1 (“Apology Letter to

Thomas”).

      65.    The Apology Letter to Thomas was the first time Thomas learned that

Wells Fargo had committed an accounting error and that her modification request

should have been approved. Never in the years since taking her home did Wells


                                        20
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 21 of 37




Fargo attempt to discuss with Thomas its accounting error or its wrongful failure to

provide mortgage assistance.

      66.    Although Wells Fargo’s apology letters state that it “now realize[s]” it

has made an error causing it to wrongfully fail to approve the consumer’s

modification, Wells Fargo’s August Report demonstrates that it has known about the

error since at least August 2013.

      67.    In Wells Fargo’s apology letters, Wells Fargo encloses a payment “to

help make up for [the borrower’s] financial loss.” See Exhibit 1. The enclosed

payment is an arbitrarily chosen modicum of the damages suffered by the borrower

as a result of modification denial and resulting foreclosure. Neither the payment nor

the apology letter is accompanied by a release. See Exhibit 1. Indeed, through the

apology letters, Wells Fargo encourages the borrower to cash the enclosed payment,

and offers to attend additional mediation with the borrower (regardless of whether

the borrower cashes the check) if the borrower does not believe that Wells Fargo has

“made things right.” Thomas does not believe the payment was anywhere near

sufficient to compensate her for the harm she suffered as a result of Wells Fargo’s

wrongful practices.

      68.    Wells Fargo’s apology letters also enclose a “Mediation Request Form”

which states that the enclosed payment is available even if the borrower chooses to


                                         21
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 22 of 37




mediate. See Exhibit 2 (“Thomas’s Mediation Request Form”). The Mediation

Request Form also states that the borrower is “not waiving any legal claims by

participating in the process.” See Exhibit 2.

      69.    Through Wells Fargo’s apology letters, Wells Fargo also states that it

is “also reaching out to the consumer reporting agencies to ask them to remove any

negative reporting.” See Exhibit 1.

      70.    In short, Wells Fargo’s apology letters admit that its accounting error

caused borrowers harm, caused borrowers to be wrongfully denied a loan

modification, and resulted in inaccurate negative reporting to consumer reporting

agencies that should be corrected. Wells Fargo admits that it had done nothing prior

to September 2018 to remediate borrowers and remove negative and inaccurate

credit reporting.

      71.    Despite knowing that its automated errors harmed borrowers (and

admitting in its apology letters that it was appropriate to request consumer reporting

agencies remove any negative reporting), Wells Fargo made no effort before October

3, 2018 to rescind the inaccurate and negative information reported to credit

reporting agencies regarding consumers affected by the automated errors. See

Exhibit 3 (“Wells Fargo Credit Reporting Letter received by Thomas”).




                                          22
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 23 of 37




      72.    Wells Fargo’s repeated refusal to provide mortgage assistance (to

which Thomas was entitled), Wells Fargo’s refusal to correct its error after

identifying its automated calculation errors, along with the loss of her home, caused

Thomas significant stress and anxiety. Thomas’s credit suffered as a result of Wells

Fargo’s refusal to modify her loan, Wells Fargo’s reports to consumer reporting

agencies, and the eviction action. Thomas suffered opportunity costs and lost her

home, as well as the equity, appreciation, and associated tax benefits. Thomas

wrongfully lost the opportunity to receive HAMP incentive payments and other

methods of curing her default (including refinancing options) were affected by

negative credit reporting. Thomas also suffered damages related to the loss of time

and money spent in an effort to avoid foreclosure, loss of time and money put into

her home, loss of time and money to find new housing and move her family loss of

favorable interest rates or other favorable loan terms, and emotional distress. The

exact monetary value of damages suffered by Thomas as a result of Wells Fargo’s

wrongful practices is unknown at this time.

               TOLLING ALLEGATIONS FOR ALL COUNTS

      73.    The causes of action alleged herein by Thomas against Wells Fargo did

not accrue or were tolled until Thomas discovered, or could have discovered with

the exercise of reasonable diligence, the facts giving rise to her legal claims. Based


                                         23
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 24 of 37




upon the allegations contained herein and the apology letters, the earliest Thomas

could have learned of potential claims was September 24, 2018. See Exhibit 1.

      74.    Based on all of the foregoing, Thomas had no realistic possibility, until

receiving the apology letter, to know that:

             a.    She qualified for a trial modification; and

             b.    She was denied wrongfully for a trial modification based on a

                   miscalculation done by Wells Fargo’s automated decision-

                   making tool that was exclusively under the control of Wells

                   Fargo at all times (as it remains).

      75.    Based on all of the foregoing, Thomas had no realistic ability to

discover any facts only known to Wells Fargo regarding the wrongful denial for the

mortgage modifications submitted between 2010 and 2015. Wells Fargo’s

automated decision-making tool is not public, and the mathematical calculations

used to determine eligibility for any mortgage modification depend solely on

variables within Wells Fargo’s exclusive control or information provided

exclusively to Wells Fargo.

      76.    Based on the foregoing, any applicable statutes of limitations were

tolled by Wells Fargo’s knowing, active, and ongoing concealment of the facts

alleged herein. Wells Fargo discovered at least one, if not multiple, software errors


                                         24
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 25 of 37




back in August 2013 which contributed to the wrongful denial of Thomas’s

eligibility for a trial modification.

       77.    Based on all of the foregoing and each 10-Q issued by WFC since

August 2018, Wells Fargo deliberately concealed any information regarding the

wrongful denial until September 24, 2018. Wells Fargo has a continuous duty to

disclose the truth to Thomas and based upon the actions herein, Thomas reasonably

relied on Wells Fargo’s ongoing concealment until taking the actions to procure

discovery described herein.

                                 COUNT ONE
                             BREACH OF CONTRACT

       78.    Thomas restates and incorporates all of her statements and allegations

contained in paragraphs 1 through 77, in their entirety, as if fully rewritten herein.

       79.    Thomas entered into a contract with Wells Fargo. The terms of the

contract are set forth in the uniform borrower assistance form (the “Form Contract”).

The Form Contract is a standard form document containing identical provisions as

required by GSEs, HUD, and HAMP.

       80.    The Form Contract required Thomas to (among other things) certify

under penalty of perjury that the information she provided is truthful, provide

authority to investigate her financial status, and agree to credit counseling.



                                          25
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 26 of 37




      81.   In consideration, Wells Fargo agreed through the Form Contract to

evaluate Thomas for a temporary payment plan or modification program in

compliance with the GSE, HUD, and HAMP requirements. Wells Fargo agreed

through the Form Contract to offer Thomas the best temporary payment plan or

modification program for which she was eligible.

      82.   The Form Contract governs the relationship between Thomas and

Wells Fargo with regard to the temporary payment plan and modification programs

pursuant to GSE, HUD, and HAMP requirements and incorporates by reference

those GSE, HUD, and HAMP requirements. The Form Contract is signed by

Thomas.

      83.   Thomas provided documents, information, and certifications in

compliance with the Form Contract.

      84.   As a result, Wells Fargo considered Thomas for the temporary payment

plan and modification programs. Thomas was eligible for a GSE, HUD, or HAMP

temporary payment plan or loan modification. But Wells Fargo did not offer Thomas

any temporary payment plan or loan modification. Wells Fargo failed to do so

because of a faulty automated calculation. Had that automated calculation been

correct, Thomas would have been approved for a trial modification. Wells Fargo

breached its obligations to Thomas under the Form Contract.


                                       26
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 27 of 37




      85.    Wells Fargo’s breach impacted Thomas at a time when she was

experiencing extreme hardship. As a result of the faulty automated calculation,

Wells Fargo did not offer Thomas a trial modification and incorrectly provided

negative credit information to consumer reporting agencies. Ultimately, Thomas lost

her home as a result of Wells Fargo’s breach.

      86.    In addition to the express and incorporated terms of the Form Contract,

the law implies a duty of good faith and fair dealing to which Wells Fargo owed to

Thomas.

      87.    Wells Fargo claims to have discovered its “first” automated calculation

error on or before October 2, 2015, despite actually discovering the error in 2013.

While Fargo states that it fixed the first automated calculation error on October 2,

2015, it failed to disclose the error to the public until August 3, 2018, and failed to

disclose the error to individuals it affected until September 2018. Despite admitting

its error and that its error caused Thomas to suffer significant harm, Wells Fargo did

nothing for almost three years to mitigate the harm it caused to Thomas, keeping the

accounting error a secret. On information and belief, Wells Fargo continued to

foreclose on Thomas’s home and failed to offer a trial modification plan to Thomas

after discovering its automated calculation error. Wells Fargo breached the duty of

good faith and fair dealing it owed to Thomas.


                                          27
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 28 of 37




      88.    Wells Fargo discovered its “second” automated calculation error on or

before April 30, 2018. While Wells Fargo states that it “implemented new controls”

on April 30, 2018, it failed to disclose the error to the public until November 6, 2018.

Despite admitting its error and that its error caused Thomas to suffer significant

harm, Well Fargo has done nothing to mitigate the harm it caused to Thomas. Wells

Fargo breached the duty of good faith and fair dealing it owed to Thomas.

      89.    Wells Fargo also breached the duty of good faith and fair dealing it

owed to Thomas by failing to maintain adequate procedures in support of its

automated modification eligibility review programs.

      90.    Thomas was injured by Wells Fargo’s breach of the Form Contract and

suffered actual damages in an amount to be proven at trial, as plead, supra, at ¶ 72.

                         COUNT TWO
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      91.    Thomas restates and incorporates all of her statements and allegations

contained in paragraphs 1 through 77, in their entirety, as if fully rewritten herein.

      92.    Wells Fargo engaged in extreme and outrageous conduct as alleged

herein. Wells Fargo repeatedly failed to properly verify or audit mortgage

modification software on which its customers’ homes and wellbeing depended. It

allowed systematic errors to persist for five to eight years; ignored consent decrees

requiring it to reform its mortgage modification and foreclosure practices; failed to

                                          28
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 29 of 37




reform its verification and auditing practices even after the government found a

software error had led Wells Fargo to wrongfully deny mortgage modifications;

concealed its discovery of an additional software error from regulators and

customers; and failed to identify other related errors for an additional three years.

      93.    The same extreme and outrageous conduct that caused a series of

scandals and consumer abuses within Wells Fargo—leading the government to

impose billions of dollars in fines and to forbid Wells Fargo from growing until

reforms were implemented—was also responsible for Thomas losing her home here.

Wells Fargo’s board and executive leadership abandoned their oversight

responsibilities to a shocking degree, repeatedly ignoring compliance failures,

government fines, and consent decrees requiring leadership to implement

appropriate auditing and compliance procedures.

      94.    With regard to Wells Fargo’s mortgage modification and foreclosure

processes in particular, Wells Fargo’s board and executive leadership repeatedly

failed to ensure Wells Fargo conducted the necessary testing and audits to detect and

promptly remedy any violations of HAMP or other government requirements. Wells

Fargo’s leadership ignored its oversight responsibilities even after the government

found it had not adequately overseen Wells Fargo’s mortgage modification and

foreclosure operations, even after it agreed to implement proper oversight as part of


                                          29
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 30 of 37




two 2011 consent orders, and even after the government found in 2015 that Wells

Fargo had continuously failed to comply with the consent. Leadership so flagrantly

and repeatedly disregarded its oversight responsibilities that the Federal Reserve

imposed an asset-restriction on Wells Fargo, under which it will be prohibited from

growing unless and until it reforms its oversight and governance.

      95.   Wells Fargo acted with reckless disregard for the probability that its

conduct would cause emotional distress to Thomas who was wrongfully denied a

trial loan modification and foreclosed upon.

      96.   As a direct and proximate result of Wells Fargo’s conduct, Thomas has

suffered both monetary losses and emotional distress as plead, supra, at ¶ 72.

      97.   The emotional distress suffered by Thomas was so severe that no

reasonable person could be expected to endure it.

      98.   At least one Federal Court has found that the actions of Wells Fargo

plausibly state a claim for intentional infliction of emotional distress under

California law which has substantially similar elements as the claims being brought

by Thomas. See Hernandez, et al. v. Wells Fargo Bank, N.A., Case No. 18-cv-07354-

WHA, (CD Cal.) Dkt. No. 87, June 3, 2019 Order on Motion to Dismiss at p. 11.

      99.   In Hernandez, the court stated:

            The complaint alleges that Wells Fargo repeatedly failed
            to test the automated decision-making tool it used to

                                        30
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 31 of 37




             determine borrowers’ eligibility for mortgage
             modifications, even in the face of a consent decree which
             put Wells Fargo on notice that it needed to implement such
             testing. Moreover, as alleged in the complaint, Wells
             Fargo went so far as to conceal its discovery of systemic
             errors from regulators and borrowers for several years.
             Plaintiffs allege that Wells Fargo knowingly and
             repeatedly refused to address these problems, deliberately
             deciding to put profits and growth over compliance. As a
             result, plaintiffs (and hundreds of other borrowers) lost
             their homes and suffered severe emotional distress. Wells
             Fargo was happy to receive HAMP money but when it
             came time to actually deliver on loan modifications, it
             systematically turned homeowners out into the streets
             through an alleged pattern of reckless and heartless
             “errors” and “cover-ups.” This order cannot say as a
             matter of law that Wells Fargo’s conduct, as currently
             pled, could not be deemed outrageous. That issue will need
             to be considered after the facts are developed in discovery.

Id.; see also Symonds v. Mercury Sav. & Loan Ass’n, 225 Cal. App. 3d 1458 (1990).

      100.   The damage to Thomas was foreseeable because Wells Fargo knew

Thomas would lose her home after it improperly denied her for a trial loan

modification. Wells Fargo was simultaneously pursuing a foreclosure and reviewing

Thomas’s eligibility for a trial loan modification.

      101.   As Wells Fargo’s conduct was willfully and wantonly reckless or

malicious, Thomas is entitled to punitive damages.

                             COUNT THREE
                         WRONGFUL FORECLOSURE



                                          31
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 32 of 37




      102.   Thomas restates and incorporates all of her statements and allegations

contained in paragraphs 1 through 77, in their entirety, as if fully rewritten herein.

      103.   “Powers of sale in deeds of trust, mortgages, and other instruments shall

be strictly construed and shall be fairly exercised.” O.C.G.A. § 23-2-114.

      104.   Wells Fargo owed Thomas a duty to exercise the power of sale afforded

it by Thomas’s security instrument in conformance with the terms of the security

instrument and in good faith.

      105.   Wells Fargo breached its duty by foreclosing on Thomas’s home

without first giving Thomas notice that she could cure her default by accepting and

performing on a trial loan modification. Wells Fargo was required to do so under the

terms of the security instrument. Alternatively, foreclosing on Thomas’s home

without first offering her a trial loan modification to which she was entitled

constitutes bad faith and unfair execution of the Wells Fargo’s power of sale.

      106.   As a direct and proximate result of Wells Fargo’s conduct, Thomas has

suffered both monetary losses and emotional distress as plead, supra, at ¶ 72.

      107.   Thomas seeks compensatory damages as well as punitive damages

against Wells Fargo, whose conduct evidences a willful, wanton, and reckless

disregard for Thomas’s rights.

                             COUNT FOUR
                       FRAUDULENT CONCEALMENT

                                          32
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 33 of 37




      108.   Thomas restates and incorporates all of her statements and allegations

contained in paragraphs 1 through 77, in their entirety, as if fully rewritten herein.

      109.   Wells Fargo knew starting in 2013 that its software tool was yielding

inaccurate determinations as to whether borrowers qualified for a modification, but

hid that fact from borrowers. Instead, Wells Fargo sent Thomas a letter stating that

her request for a modification had been denied, and made no mention of the real

cause of the denial: inaccurate attorneys’ fees inputs in the software Wells Fargo

was using to calculate eligibility for modifications.

      110.   Wells Fargo misrepresented to Thomas her eligibility for modification

options. Moreover, Wells Fargo actively and knowingly concealed for years its

automated calculation errors. On information and belief, despite discovering those

errors, Wells Fargo continued to conduct foreclosures and issue notices of default

regarding properties and consumers affected by those errors.

      111.   Thomas’s modification eligibility was of the utmost importance. Her

eligibility for a modification—as well as the automated errors erroneously

determining her to be ineligible for modification—were material to Thomas.

      112.   Wells Fargo knew or should have known about its automated

calculation errors and, therefore, Thomas’s true eligibility for modifications. Wells

Fargo either knew about its automated calculation errors and actively concealed

                                          33
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 34 of 37




them, as well as their effects, or Wells Fargo should have known of the errors, but

acted with utter disregard and recklessness. Wells Fargo was on notice since as early

as 2010 of seriously deficient, unsafe, and unsound practices in its loan servicing,

modification, and foreclosure programs. Despite committing in multiple consent

cease and desist orders to do so, Well Fargo failed to adopt adequate controls,

including necessary oversight, auditing, and testing procedures. In short, despite

repeated reminders of its erroneous servicing, modification, and foreclosure

practices and tools, Wells Fargo elected to put profits and growth over compliance.

      113.   Wells Fargo had a duty to disclose the software error – a material fact

– to Thomas. By informing Thomas that she was denied a trial loan modification,

but not that her denial was based on calculations made by software Wells Fargo

knew to be faulty, Wells Fargo stated half-truths. One who undertakes to make a

statement must not only state the truth, but may not conceal any facts within his

knowledge which materially qualifies his statement. Since Wells Fargo chose to

speak in stating that Thomas did not qualify for a modification, it was required to

make a full disclosure. This is particularly true because Wells Fargo had superior

knowledge as to all material facts surrounding Thomas’s eligibility for a trial loan

modification.




                                         34
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 35 of 37




      114.   By wrongfully communicating to Thomas her purported ineligibility

for a trial loan modification and by actively concealing from her, other borrowers,

the public, and government regulators known calculation tool errors and compliance

deficiencies, Wells Fargo intended to provoke Thomas’s reliance on its

misrepresentations and omissions.

      115.   Thomas relied upon Wells Fargo’s misrepresentations and omissions.

That reliance was justified, particularly given that Wells Fargo had in its power all

of the tools necessary to determine eligibility for a trial loan modification. Thomas

had neither the sophistication nor tools to check Wells Fargo’s misrepresentations

and omissions regarding her trial loan modification eligibility and calculations.

      116.   Had Wells Fargo disclosed the whole truth to Thomas, she would have

been able to seek review of the incorrect decision on her trial loan modification

eligibility by a competent third party, such as an attorney, agency, or other

organization or individual with knowledge of mortgage modification requirements

and processes. Thomas would then have become aware that the denial was

erroneous, and would have been able to prevent the wrongful foreclosure and other

harm that flowed from Wells Fargo’s error.

      117.   As a direct and proximate result of Wells Fargo’s conduct, Thomas has

suffered both monetary losses and emotional distress as plead, supra, at ¶ 72.


                                         35
    Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 36 of 37




                                JURY DEMAND


      118.   Plaintiff Rochelle V. Thomas hereby requests a trial by jury on all

issues, with the maximum number of jurors permitted by law.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Rochelle V. Thomas prays that this Court enter its

order granting judgment against Defendant Wells Fargo Bank, N.A. for the

following:

      A.     Actual damages in excess of $75,000.00 in an amount to be determined
             at trial as to Counts One through Four;

      B.     Punitive damages as to Counts Two through Four; and

      C.     Such other relief as this Court deems appropriate.

      Respectfully submitted, this 10th day of January, 2020.

                              Signature page follows




                                        36
     Case 1:20-cv-00229-SDG-RGV Document 1 Filed 01/15/20 Page 37 of 37




                                        BERRY AND ASSOCIATES

                                        /s/Adam J. Klein
                                        Adam Klein
                                        Georgia Bar No. 425032
                                        aklein@mattberry.com
                                        Berry & Associates
                                        2751 Buford Highway, Suite 600
                                        Atlanta, Georgia 30324
                                        OFFICE   (404) 235-3305
                                        FAX      (404) 235-3333
                                        Local Counsel for Plaintiff


Brian Flick                             Marc Dann
Pro hac vice application to be filed    Pro hac vice application to be filed
bflick@dannlaw.com                      mdann@dannlaw.com
DannLaw                                 DannLaw
2181 Victory Parkway, Suite 101         2728 Euclid Ave, Suite 300
Cincinnati, Ohio 45206                  Cleveland, Ohio 44115
OFFICE   (216) 373-0539                 OFFICE   (216) 373-0539
FAX      (216) 373-0536                 FAX      (216) 373-0536
Counsel for Plaintiff                   Counsel for Plaintiff




                                       37
